            Case 4:18-cv-00278-BLW Document 51 Filed 06/10/20 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF IDAHO

MARK L. MANSFIELD and THERESA A.                   Case No.: 4:18-cv-00278-BLW
MANSFIELD, individually, and on behalf of
their minor child CM,

                Plaintiff,                         ORDER RE: SETTLEMENT
                                                   CONFERENCE
       v.

UNITED STATES OF AMERICA,

                Defendant.


       IT IS HEREBY ORDERED that a half-day settlement conference shall be conducted by

the Honorable Ronald E. Bush, Chief U.S. Magistrate Judge for the District of Idaho, on July 27,

2020 at 1:30 p.m. (Mountain Time) at the United States Courthouse, 801 E. Sherman Street, in

Pocatello, Idaho. The Court will require each party and their counsel to come to the Settlement

Conference as follows:

   1. Counsel for all parties shall confer by telephone conference call prior to the Settlement

       Conference to narrow and/or resolve issues with the goal of facilitating settlement.

   2. Prior to the Settlement Conference, counsel for all parties shall exchange reasonable

       offers of settlement and be prepared to advise the Court of the offers extended and the

       correlating responses to each offer made.

   3. At the outset of the Settlement Conference, all counsel shall be prepared to state to the

       opposing party and its counsel the opposing party’s position to the satisfaction of the

       opposing party and its counsel.

   4. All parties and their counsel shall come to the Settlement Conference prepared with a

       reasonable plan to resolve and fully settle the instant action. In sum, counsel and parties



ORDER RE: SETTLEMENT CONFERENCE – 1
       Case 4:18-cv-00278-BLW Document 51 Filed 06/10/20 Page 2 of 7




     will be expected to participate in the Settlement Conference with a mindset, attitude, and

     creative approach of being problem-solvers.

  5. By July 20, 2020, each party shall prepare and submit to the Court a candid summation

     of its assessment of the strengths of its case and the strengths of the opposing party’s

     case. The confidential summation shall be submitted in camera to Judge Bush at 550

     W. Fort Street, Boise, ID 83724 or via email to REB_Orders@id.uscourts.gov. Further,

     the Court requests that each party set forth specific reasons why the case should settle.

     Except in unusual cases, the summation should not exceed ten pages. The summation

     should include a review of the facts, provable damages, the party’s assessment of its

     probability of prevailing on any disputed facts, and a brief discussion of any legal

     authority the party contends would materially enhance its position at trial. The settlement

     summation should include a history of past settlement negotiations and the reasonable

     and realistic settlement value, if any, the party presently places on the litigation. Failure

     to timely submit the summation may result in the settlement conference being

     vacated. (See attached questionnaire for requested information).

  6. All parties shall be personally present and must be represented by lead or chief counsel

     authorized to participate in settlement negotiations. In the case of businesses,

     corporations, governmental entities, etc., a representative for every party with full

     settlement authority must be personally present at the settlement conference. If any of

     the parties are appearing or defending the action under an insurance agreement, an

     insurance company representative fully authorized to settle the case must be personally

     present at the settlement conference. In sum, all parties in this matter necessary to

     conduct an effective settlement conference shall be personally represented by someone in

     attendance at the settlement conference with full settlement authority.

ORDER RE: SETTLEMENT CONFERENCE – 2
       Case 4:18-cv-00278-BLW Document 51 Filed 06/10/20 Page 3 of 7




  7. Counsel shall be knowledgeable about the facts of the case and be prepared to candidly

     discuss the same with the settlement judge.

  8. Attached is a sample outline of the usual agenda followed by the undersigned Judge.

  9. All information provided to and communications with the settlement judge shall be held

     in confidence.

  10. All oral statements, written documents, or other materials considered during the

     settlement procedure shall be held in confidence and may not be used in any way against

     any party to this litigation.

  11. Pursuant to D. Id. L. Civ. R. 16.4(b), none of the matters or information discussed during

     the conference will be communicated to the trial judge.



                                                   DATED: June 10, 2020

                                                   _________________________
                                                   Ronald E. Bush
                                                   Chief U.S. Magistrate Judge




ORDER RE: SETTLEMENT CONFERENCE – 3
      Case 4:18-cv-00278-BLW Document 51 Filed 06/10/20 Page 4 of 7




                             SETTLEMENT CONFERENCE AGENDA



          Convening of settlement conference by Judge Bush

          Description by judge of purpose and procedures of the conference

          Discussion of the problems that divide the parties

          Statement by the plaintiff’s attorney of what the plaintiff would like to achieve in

           a settlement

          Statement by the defendant’s attorney of what the defendant would like to achieve

           in a settlement

          Summary of the areas of mutual interest of the parties by the settlement judge

          Exploration of options for settlement

          Opportunities for each of the parties and their attorneys to consult in private

           concerning the options

          Opportunities for each of the parties and their attorneys to meet with Judge Bush

           in private concerning the options and the merits of their case

          Mediation by Judge Bush to assist the parties and their attorneys in reaching a

           settlement

          Settlement, if the parties agree




ORDER RE: SETTLEMENT CONFERENCE – 4
        Case 4:18-cv-00278-BLW Document 51 Filed 06/10/20 Page 5 of 7




                    SETTLEMENT CONFERENCE QUESTIONNAIRE



  1. Statement of facts pertinent to settlement.

  2. Plaintiff’s theories of recovery if not obvious.

  3. If liability not admitted, bona fide defenses and counterclaims tendered by Defendant.

  4. Damages – Plaintiff should list the specials incurred and claimed. Do not use the

     maximum possible figures but what is deemed reasonable and what will be presented at

     trial. List special and general damages separately. Defendant should list what is claimed

     to be a reasonable amount where items are contested.

  5. Summarize the bona fide disputes regarding damages.

  6. Weaknesses.

  7. Plaintiff’s evaluation of fair settlement.

  8. Defendant’s evaluation of fair settlement.

  9. May the Court disclose these figures to the opposing party at the commencement of the

     conference?

  10. If Plaintiff recovers a judgment, is the question of apportionment of and liability among

     Defendant(s) a factor affecting negotiations?

  11. Are there viable sources from whom Defendant may seek contribution?

  12. Do you feel the other party has negotiated in good faith?

  13. Does either party have client problems which affect these negotiations?

  14. Do client and attorney disagree on the settlement value?

  15. What factors not discussed above have hampered settlement negotiations?

  16. State your opinion as to the bona fide chance for settlement in this matter.

  17. Are there legal questions which effectively bar serious settlement negotiations?

ORDER RE: SETTLEMENT CONFERENCE – 5
       Case 4:18-cv-00278-BLW Document 51 Filed 06/10/20 Page 6 of 7




  18. Do you want the settlement judge to give preliminary, non-binding predictions as to such

     rulings to assist in settlement negotiations?

  19. Are mediation or arbitration of certain areas or the entire matter viable options?

  20. Do Defendants (if more than one) want separate or joint conferences with the judge when

     Plaintiff(s) is excluded?

  21. Do Plaintiffs (if more than one) want separate or joint conferences with the judge when

     Defendant(s) is excluded?

  22. Expenses of litigation – (1) to date; and (2) estimate of present to conclusion.




ORDER RE: SETTLEMENT CONFERENCE – 6
            Case 4:18-cv-00278-BLW Document 51 Filed 06/10/20 Page 7 of 7




                                  SETTLEMENT CONFERENCE
                                 INFORMATION – POCATELLO


       There are public restrooms on the 2nd floor near the rooms in which you will spend most
of your time. We also have restrooms in the public areas of the 1st floor of the building.

        You may use the phones in the meeting rooms for local calls only. Please dial “9” before
the telephone number you are calling to access a line outside the building.

          The water/soda/snack machines are on the first floor of the building next to the clerk’s
office.

        The hallway that leads to the meeting rooms and court chambers requires a security
code/pass for access. If you leave the hallway and need to re-enter, you need to push the
intercom button. Someone in chambers should respond to the intercom and remotely unlock the
door. When the door is unlocked, you will hear a loud click, or you may need to ask for re-entry
on the intercom. If you have any problems returning to the meeting room, please go to the
Clerk’s Office for assistance.

       If you have any questions during the conference, you may ask one of the clerks in the
Clerk’s Office on the 1st floor of the building.




ORDER RE: SETTLEMENT CONFERENCE – 7
